UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
ALAN COLTER,                        )
                                    )
            Petitioner,             )
                                    )
      v.                            )                  Civil Action No. 09-0406 (ESH)
                                    )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

                                  MEMORANDUM OPINION

       This matter is before the Court on a petition for a writ of habeas corpus. For the reasons

set forth below, the Court will dismiss the case for lack of jurisdiction.

       Petitioner, who is proceeding pro se, was indicted in the Superior Court of the District of

Columbia and is currently being held in the District’s Correctional Treatment Facility while he

awaits trial. He raises a number of challenges to his detention and to the proceedings in that

court, including lack of probable cause, illegal arrest and search and seizure of his property in

violation of the Fourth Amendment, reliance on invalid arrest warrants based on falsified police

statements, bias and abuse of discretion by Superior Court judges, prosecutorial misconduct,

insufficient evidence, violation of his Sixth Amendment right to effective assistance of counsel

and denial of due process.

       In effect, petitioner is seeking review of an ongoing criminal proceeding in Superior

Court. This Court, however, lacks subject matter jurisdiction to review the actions or rulings of

other courts. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United
States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S. 1150 (1995). Moreover, the

Court’s mandamus authority extends only to “officer[s] or employee[s] of the United States or

any agency thereof . . . .” 28 U.S.C. § 1361. Therefore, jurisdiction to compel the Superior

Court to dismiss plaintiff’s criminal case is also lacking. For these reasons, petitioner’s

application for a writ of habeas corpus is denied. A separate Order of dismissal accompanies

this Memorandum Opinion.



                                                                   /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: March 10, 2008




                                                 2